Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 1 of 26 Page ID #:3343



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11    DONNA R. STEVENS,                       Case No. EDCV 19-0809-AS

12                         Plaintiff,
                                              MEMORANDUM OPINION
13             v.

14    ANDREW M. SAUL, Commissioner
      of Social Security,1
15
                           Defendant.
16

17
                                        PROCEEDINGS
18

19
           On April 30, 2019, Plaintiff filed a Complaint seeking review
20
     of the Commissioner’s denial of Plaintiff’s applications for a
21
     period of disability and disability insurance benefits (“DIB”) and
22
     Supplemental Security Income (“SSI”) under Titles II and XVI,
23
     respectively, of the Social Security Act. (Dkt. No. 1). On October
24
     16, 2019, Defendant filed an Answer and the Administrative Record
25

26
           1   Andrew M. Saul, Commissioner of Social Security, is
27   substituted for his predecessor. See 42 U.S.C. § 405(g); Fed. R.
     Civ. P. 25(d).
28
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 2 of 26 Page ID #:3344



 1   (“AR”).    (Dkt. Nos. 15-16).        The parties have consented to proceed
 2   before a United States Magistrate Judge.            (Dkt. Nos. 11-12).         On
 3   January 7, 2020, the parties filed a Joint Stipulation (“Joint
 4   Stip.”)    setting     forth       their   respective   positions   regarding
 5   Plaintiff’s claim.2 (Dkt. No. 17). The Court has taken this matter
 6   under submission without oral argument.           See C.D. Cal. C. R. 7-15.
 7

 8              BACKGROUND AND SUMMARY OF ADMINISTRATIVE DECISION
 9

10         On   August    3,    2010,    Plaintiff,   previously    employed   as    a
11   receptionist and customer service representative (see AR 177, 953),
12   filed an application for DIB alleging a disability onset date of
13   October 1, 2009, which Plaintiff eventually amended to May 1, 2012.
14   (AR 116-22, 966).         Plaintiff’s application was denied on February
15   24, 2011. (AR 97-102).         Plaintiff then requested a hearing before
16   an Administrative Law Judge (“ALJ”) on April 5, 2011.                (AR 105;
17   see AR 20).         On November 15, 2011, ALJ Milan M. Dostal heard
18   testimony from Plaintiff, who was represented by counsel, and
19   vocational expert (“VE”) Alan L. Ey.             (AR 62-96).     On March 14,
20   2012, ALJ Dostal issued a decision denying Plaintiff’s application.
21   (See AR 20-28).
22

23         The Appeals Council then denied a request for review (AR 1-
24   3), and Plaintiff filed a complaint in this Court seeking review
25

26         2   The case was reassigned to the undersigned on April 2,
     2020. (Dkt. No. 18).
27

28

                                                2
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 3 of 26 Page ID #:3345



 1   of the Commissioner’s decision.         (See Stevens v. Colvin, C.D. Cal.
 2   Case No. SACV 13-1531-FFM).            On November 13, 2014, the Court
 3   remanded the matter for further proceedings.              (Id., Dkt. No. 18;
 4   AR 1202-09).
 5

 6          Following this Court’s remand order, on January 21, 2015, the
 7   Appeals Council observe that Plaintiff had also filed new DIB and
 8   SSI     applications    in   2013,    pursuant   to     Titles    II    and   XVI,
 9   respectively, which were then pending at the hearing level.                    (AR
10   1212-13; see AR 1543-45).        The Appeals Council directed that these
11   subsequent claims be consolidated with the 2010 DIB application,
12   and that the ALJ issue a new decision on the consolidated claims.
13   (AR 1212).
14

15          On May 18, 2016, ALJ Sharilyn Hopson held a hearing and
16   received testimony from Plaintiff, who was represented by counsel,
17   and from VE Susan Allison.            (AR 963-92).      During this hearing,
18   Plaintiff amended her alleged disability onset date to May 1, 2012.
19   (AR 966).        On July 21, 2016, ALJ Hopson issued a decision finding
20   Plaintiff not disabled and denying her applications.                    (AR 1274-
21   97).     Plaintiff requested review by the Appeals Council, which
22   granted review and remanded for further proceedings on January 6,
23   2017.     (AR 1298-1304).       On remand from the Appeals Council, ALJ
24   Hopson conducted another hearing on January 31, 2018, receiving
25   testimony from Plaintiff and VE Jeanine Metildi.                 (AR 993-1011).
26   On    February    26,   2018,   ALJ   Hopson   issued    another       unfavorable
27   decision.    (AR 935-62.
28

                                             3
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 4 of 26 Page ID #:3346



 1         On March 2, 2019, the Appeals Council denied Plaintiff’s
 2   request to review the ALJ’s decision.          (AR 923-26).    Plaintiff now
 3   seeks judicial review of the ALJ’s February 26, 2018 decision,
 4   which stands as the final decision of the Commissioner.                  See 42
 5   U.S.C. § 405(g).
 6

 7                      SUMMARY OF ADMINISTATIVE DECISION
 8

 9         The ALJ applied the requisite five-step process to evaluate
10   Plaintiff’s case.       (AR 942-53).       At step one, the ALJ found that
11   Plaintiff   met   the    insured   status     requirements    of   the   Social
12   Security Act through December 31, 2014, and had not engaged in
13   substantial gainful activity since May 1, 2012, her amended alleged
14   onset date.    (AR 942).    At step two, the ALJ found that Plaintiff
15   had the following severe impairments: irritable bowel syndrome;
16   fibromyalgia; lumbar discogenic disease with radiculopathy; status
17   post laparoscopic cholecystectomy; reflex sympathetic dystrophy
18   (“RSD”); osteoarthritis/bursitis of the hips; osteoarthritis of
19   the knees; status post pacemaker; asthma; and obesity. (AR 942).3
20   At step three, the ALJ determined that Plaintiff’s impairments did
21   not meet or equal a listing found in 20 C.F.R Part 404, Subpart P,
22   Appendix 1.4    (AR 943).
23

24         3   The ALJ found Plaintiff’s gastroesphageal reflux
25   disease, hypothyroidism, tremors controlled with medications,
     depression, and anxiety disorder to be non-severe impairments. (AR
26   942).

27         4   The ALJ specifically considered Listings 1.02 (major
     dysfunction of a joint), 1.04 (disorders of the spine), 5.05
28

                                            4
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 5 of 26 Page ID #:3347



 1         Next, the ALJ found that Plaintiff had the Residual Functional
 2   Capacity (“RFC”)5 to perform sedentary work, as defined in 20 C.F.R.
 3   §§ 404.1567(a), 416.967(a), with the following limitations:
 4

 5         [Plaintiff] can lift and/or carry 20 pounds occasionally
 6         and ten pounds frequently; can stand for 15 minutes at
 7         one time and for a total of one hour during an eight-
 8         hour workday; can walk for 15 minutes at one time and
 9         for a total of one hour during an eight-hour workday;
10         can sit for six hours during an eight hour workday with
11         normal breaks, such as every two hours; must be allowed
12         to use a cane for standing and walking; can frequently
13         reach    in   all   direction    bilaterally;   can   frequently
14         handle, finger, and feel bilaterally; can frequently push
15         and pull with the upper extremities bilaterally; can
16         occasionally use foot pedals bilaterally; cannot climb
17         ramps,    stairs,     ladders,    ropes   or    scaffolds;     can
18         occasionally kneel, stoop, climb, and crouch; cannot
19         crawl; cannot work at unprotected heights or with moving
20         mechanical     parts;   can   occasionally     operate   a   motor
21         vehicle; can have occasional exposure to humidity and
22         wetness; can have frequent exposure to dust, odors,
23         fumes, and other pulmonary irritants; can have occasional
24

25   (chronic liver disease), and 5.06 (inflammatory bowel disease).
     (AR 944).
26
           5   A Residual Functional Capacity is what a claimant can
27   still do despite existing exertional and nonexertional limitations.
     See 20 C.F.R §§ 404.1545(a)(1), 416.945(a)(1).
28

                                            5
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 6 of 26 Page ID #:3348



 1         exposure to extreme cold; can have frequent exposure to
 2         extreme heat; can have occasional exposure to commercial
 3         vibration; is limited to a loud environment such as heavy
 4         traffic; and must have close proximity to a restroom.
 5

 6   (AR 944).      At step four, the ALJ found that Plaintiff was capable
 7   of performing her past relevant work as a receptionist and customer
 8   service representative.           (AR 953).    The ALJ thus concluded that
 9   Plaintiff was not disabled.            (AR 953-54).
10

11                                   STANDARD OF REVIEW
12

13         This Court reviews the Administration’s decision to determine
14   if it is free of legal error and supported by substantial evidence.
15   See   Brewes     v.   Comm’r,    682   F.3d   1157,   1161   (9th   Cir.   2012).
16   “Substantial evidence” is more than a mere scintilla, but less than
17   a preponderance.       Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir.
18   2014).      To   determine      whether   substantial   evidence     supports   a
19   finding, “a court must consider the record as a whole, weighing
20   both evidence that supports and evidence that detracts from the
21   [Commissioner’s] conclusion.” Aukland v. Massanari, 257 F.3d 1033,
22   1035 (9th Cir. 2001) (internal quotation omitted).                  As a result,
23   “[i]f the evidence can support either affirming or reversing the
24   ALJ’s conclusion, [a court] may not substitute [its] judgment for
25   that of the ALJ.”       Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882
26   (9th Cir. 2006).
27

28

                                               6
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 7 of 26 Page ID #:3349



 1                                    DISCUSSION
 2

 3          Plaintiff     claims   that   the    ALJ’s   RFC   assessment   is   not
 4   supported by substantial evidence.           (See Joint Stip. at 5-9, 16-
 5   18).       While Plaintiff does not dispute the limitation to sedentary
 6   exertion, she contends that she “lacks the ability to sustain such
 7   level of activity on a full-time, consistent basis,” particularly
 8   due to her severe impairments of fibromyalgia and RSD (also known
 9   as Complex Regional Pain Syndrome (“CRPS”).           (Id. at 5).   Plaintiff
10   also contends that the ALJ erred by failing to properly assess her
11   subjective complaints and to consider whether she can adequately
12   sustain the exertion level.          (Id. at 5-9, 16-18).
13

14          After consideration of the record as a whole, the Court finds
15   that the Commissioner’s findings are supported by substantial
16   evidence and are free from material legal error.6
17

18   A.     Legal Standard for Assessing Claimant’s RFC and Evaluating
19          Subjective Statements
20

21              “A claimant’s residual functional capacity is what he can
22   still do despite his physical, mental, nonexertional, and other
23   limitations.”       Cooper v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th
24   Cir. 1989) (citing 20 C.F.R. § 404.1545).                 An RFC assessment
25
            6  The harmless error rule applies to the review of
26   administrative decisions regarding disability.    See McLeod v.
     Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011); Burch v. Barnhart,
27   400 F.3d 676, 679 (9th Cir. 2005) (an ALJ’s decision will not be
     reversed for errors that are harmless).
28

                                             7
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 8 of 26 Page ID #:3350



 1   requires the ALJ to consider a claimant’s impairments and any
 2   related symptoms that may “cause physical and mental limitations
 3   that affect what [he] can do in a work setting.”                 20 C.F.R.
 4   §§ 404.1545(a)(1), 416.945(a)(1). In determining a claimant’s RFC,
 5   the ALJ considers all relevant evidence, including a claimant’s
 6   statements and residual functional capacity assessments made by
 7   consultative    examiners,    State   Agency   physicians,    and    medical
 8   experts.    20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3); see also id.
 9   §§ 404.1513(c), 416.913(c).
10

11         When assessing a claimant’s credibility regarding subjective
12   pain or intensity of symptoms, the ALJ must engage in a two-step
13   analysis.   Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017).
14   First, the ALJ must determine if there is medical evidence of an
15   impairment that could reasonably produce the symptoms alleged.
16   Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014).             “In this
17   analysis, the claimant is not required to show that her impairment
18   could reasonably be expected to cause the severity of the symptom
19   she has alleged; she need only show that it could reasonably have
20   caused some degree of the symptom.”          Id. (emphasis in original)
21   (citation omitted). “Nor must a claimant produce objective medical
22   evidence of the pain or fatigue itself, or the severity thereof.”
23   Id. (citation omitted).
24

25         If the claimant satisfies this first step, and there is no
26   evidence of malingering, the ALJ must provide specific, clear and
27   convincing reasons for rejecting the claimant’s testimony about
28   the symptom severity.     Id., at 1014-15.     see also Robbins, 466 F.3d

                                           8
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 9 of 26 Page ID #:3351



 1   at 883 (9th Cir. 2006) (“[U]nless an ALJ makes a finding of
 2   malingering based on affirmative evidence thereof, he or she may
 3   only find an applicant not credible by making specific findings as
 4   to   credibility   and   stating    clear    and   convincing   reasons   for
 5   each.”).     “This is not an easy requirement to meet: The clear and
 6   convincing    standard   is   the   most    demanding   required   in   Social
 7   Security cases.”     Garrison, 759 F.3d at 1015 (citation omitted).
 8

 9         Where, as here, the ALJ finds that a claimant suffers from a
10   medically determinable physical or mental impairment that could
11   reasonably be expected to produce her alleged symptoms, the ALJ
12   must evaluate “the intensity and persistence of those symptoms to
13   determine the extent to which the symptoms limit an individual’s
14   ability to perform work-related activities for an adult.”                 Soc.
15   Sec. Ruling (“SSR”) 16-3p, 2017 WL 5180304, at *3.7                SSR 16–3p
16   superseded SSR 96–7p and eliminated the term “credibility” from
17   the Agency’s sub-regulatory policy.            However, the Ninth Circuit
18   has noted that SSR 16–3p “makes clear what [the Ninth Circuit’s]
19   precedent already required”:
20

21         that assessments of an individual’s testimony by an ALJ
22         are designed to “evaluate the intensity and persistence
23         of symptoms after the ALJ finds that the individual has
24
           7   SSR 16-3p, which superseded SSR 96-7p, is applicable to
25
     this case, because SSR 16-3p, which became effective on March 28,
26   2016, was in effect at the time of the Appeal Council’s March 2,
     2019 denial of Plaintiff’s request for review. Nevertheless, the
27   regulations on evaluating a claimant’s symptoms, including pain,
     see 20 C.F.R. §§ 404.1529 and 416.929, have not changed.
28

                                           9
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 10 of 26 Page ID #:3352



 1         a     medically   determinable     impairment(s)      that       could
 2         reasonably be expected to produce those symptoms, and
 3         not     to    delve   into    wide-ranging     scrutiny     of     the
 4         claimant’s character and apparent truthfulness.
 5

 6   Trevizo, 871 F.3d at 679 n.5 (quoting SSR 16–3p) (alterations
 7   omitted).
 8

 9         In discrediting the claimant’s subjective symptom testimony,
10   the   ALJ     may    consider:     “ordinary   techniques    of    credibility
11   evaluation, such as . . . prior inconsistent statements concerning
12   the symptoms, and other testimony by the claimant that appears less
13   than candid; unexplained or inadequately explained failure to seek
14   treatment or to follow a prescribed course of treatment; and the
15   claimant’s daily activities.”           Ghanim v. Colvin, 763 F.3d 1154,
16   1163 (9th Cir. 2014) (citation omitted).             Inconsistencies between
17   a claimant’s testimony and conduct, or internal contradictions in
18   the claimant’s testimony, also may be relevant.           Burrell v. Colvin,
19   775 F.3d 1133, 1137 (9th Cir. 2014).               In addition, the ALJ may
20   consider the observations of treating and examining physicians
21   regarding, among other matters, the functional restrictions caused
22   by the claimant’s symptoms.            Smolen, 80 F.3d at 1284; accord
23   Burrell, 775 F.3d at 1137.          However, it is improper for an ALJ to
24   reject subjective testimony based “solely on a lack of objective
25   medical evidence to fully corroborate the claimant’s allegations.”
26   Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir.
27   2009) (citation omitted).
28

                                            10
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 11 of 26 Page ID #:3353



 1           The ALJ must make a credibility determination with findings
 2   that are “sufficiently specific to permit the court to conclude
 3   that the ALJ did not arbitrarily discredit claimant’s testimony.”
 4   Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (citation
 5   omitted); see Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir.
 6   2015) (“A finding that a claimant’s testimony is not credible must
 7   be sufficiently specific to allow a reviewing court to conclude
 8   the adjudicator rejected the claimant’s testimony on permissible
 9   grounds and did not arbitrarily discredit a claimant’s testimony
10   regarding        pain.”)    (citation        omitted).        Although     an   ALJ’s
11   interpretation of a claimant’s testimony may not be the only
12   reasonable one, if it is supported by substantial evidence, “it is
13   not [the court’s] role to second-guess it.”                  Rollins v. Massanari,
14   261 F.3d 853, 857 (9th Cir. 2001).
15

16   B.      Plaintiff’s Subjective Statements and Testimony
17

18           In   a   function    report    dated       October   25,   2010,   Plaintiff
19   reported that she suffered from fibromyalgia, as well as irritable
20   bowel        syndrome      (IBS),     acid        reflux,    hypothyroidism,     and
21   diverticulitis.         (AR 160).     Plaintiff wrote that she went grocery
22   shopping one to three times a week, but could not “be out for more
23   than 2 hours without feeling dizzy, weak, joint pain and sometimes
24   nausea.”      (AR 153).     Plaintiff reported that she bathed and dressed
25   herself, fed and bathed the dog, and prepared meals and cleaned
26   with help from her elderly mother.                 (AR 153-54).    On Fridays, she
27   would spend the day “slowly work[ing] on the house cleaning with
28   [her] mother.”       (AR 154).      Plaintiff did laundry, “light vacuuming”

                                                  11
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 12 of 26 Page ID #:3354



 1   and mopping, and pulled small weeds. (AR 154). Plaintiff reported,
 2   however, that “stress of any physical activity like cleaning” could
 3   result in “flu like symptoms,” numbness in her arms and hands and
 4   pain in her feet, knees, thighs, and back.              (AR 160).   Plaintiff
 5   drove herself for short distance, but her limbs and hands would
 6   “go numb after using them for more than 15 minutes at a time.”             (AR
 7   154).   She watched television “off and on all day.”           (AR 157).   She
 8   reported that she could lift about ten pounds, could not stand or
 9   walk for more than an hour without feeling sick, and could walk
10   for less than a block.            (AR 158).    She stated that sitting for
11   “to[o] long hurt[] her bottom and legs.”           (AR 158).    She also had
12   difficulty concentrating, and would lose her train of thought, but
13   she could pay attention for a couple of hours if “not feeling
14   dizzy.”     (AR 158).
15

16          At   the    hearing   in    2011,    Plaintiff   testified   that   she
17   experienced pain “[e]verywhere,” but mostly in her back, as well
18   as her thighs and arms, and that the pain was brought on by “stress”
19   or “anything,” and her arms sometimes went “completely numb.” (AR
20   70).    Plaintiff testified that she also suffered from nausea.            (AR
21   72).    She stated that “all the jobs that [she] lost [were] due to
22   sickness.”        (AR 72).     She explained that there were “flu like
23   symptoms accompanying pain,” which was “kind of like stabbings in
24   the muscle.”        (AR 72).       Plaintiff stated that she experienced
25   fibromyalgia symptoms every day.              (AR 72-73).      She took pain
26   medications, such as Gabapentin, which helped, but she still felt
27   pain; it was “not killing the pain totally.”             (AR 73).   She also
28   rested.     (AR 72).

                                            12
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 13 of 26 Page ID #:3355



 1          Plaintiff testified that on a typical day, she would “get
 2   [her] son off to school,” and then generally sleep for a couple
 3   hours in the “early afternoon.”           (AR 73-74). Otherwise, on many
 4   days, she said she lay in bed watching television, but felt “pretty
 5   excruciating” pain when she got up after lying or sitting too long.
 6   (AR 75-76).    She stated that she could sit for an hour but not two.
 7   (AR 76).
 8

 9          She said she bathed and dressed herself, and did light cooking
10   and cleaning, including vacuuming with “one of those little tiny
11   vacuums that’s real light.”       (AR 78).    She shopped for groceries,
12   and was able to load the groceries one item at a time.              (AR 78-
13   79).     She could lift a gallon of milk at most.            (AR 77).      She
14   testified that she would go shopping with her mother, and would
15   “have to move” or else she would “feel woozy and nauseas” and
16   “start going into pain.”      (AR 76).    She stated that she could stand
17   and walk for an hour and a half at a time, if she kept moving.             (AR
18   76). Afterward, she needed to sit or lie down. (AR 77). Plaintiff
19   testified that if she did anything “remotely physical for any
20   length of time,” such as gardening for over an hour, she became
21   “sick” for “usually the next three days, sometimes a week.”                (AR
22   78).     Plaintiff stated that she had “basically” been in bed for
23   the past two months.      (AR 78).
24

25          On a function report from 2013 (see AR 1649-58), Plaintiff
26   reported that she could dress herself and take showers, but could
27   not get up from a bath and found it difficult to put on shoes.             (AR
28   1650).     She did light dusting and vacuuming, “a little at a time

                                          13
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 14 of 26 Page ID #:3356



 1   so it [took] all day.”       (AR 1651).       She prepared food but did not
 2   “have enough energy to make complex dishes.”                    (AR 1651).        She
 3   shopped twice a week, for thirty to sixty minutes.                (AR 1652).      She
 4   reported that her only activity was watching television.                          (AR
 5   1653).     She could lift about ten pounds, could not stand in one
 6   place without getting nauseous, weak, and dizzy, could walk or sit
 7   for only ten minutes before feeling pain, and could pay attention
 8   for about twenty minutes.        (AR 1654).
 9

10         In    2016,    Plaintiff    testified      that     she        suffered    pain
11   “everywhere,” but it was worse in her legs and back.                   (AR 975-76).
12   She stated that the pain was in her arms “occasionally” but “not
13   every day.”    (AR 976).    She described it as a “[t]ingling, kind of
14   numbing kind of a pain” that was “in [her] body almost all the
15   time.”     (AR 976).   Plaintiff stated that she had four bad days a
16   week, when the pain was an eight or nine on a scale of ten.                       (AR
17   976-77).     When the pain became that severe, “the only thing that
18   really help[ed]” was lying down, which “resolve[d] it.”                   (AR 977).
19   Plaintiff stated that she would lie down for “[a]t least a couple
20   of hours.”    (AR 977).    Plaintiff also stated that she had “constant
21   fatigue,” which made her “just want to sleep.”                  (AR 981).       There
22   were also periods when she had “a real hard time concentrating and
23   focusing,” but “not all the time.”            (AR 981).
24

25         Plaintiff     testified    that   she   could     sit    for    about     twenty
26   minutes before feeling pain, but could manage for about forty-five
27   minutes if she “pushed it.” (AR 978).            When she got up, she paced
28   around because it felt better when she moved.                 (AR 978).    She said

                                             14
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 15 of 26 Page ID #:3357



 1   she could stand in place for only about twenty minutes before her
 2   back started hurting.      (AR 978).    Plaintiff stated that she needed
 3   a cane to walk, and had needed it since she had a fall in September
 4   2012.   (AR 979).    She could walk about half a block before needing
 5   to rest for about fifteen minutes.            (AR 980).     Plaintiff also
 6   testified that she had arthritis in her knees, for which she had a
 7   brace that she wore “[e]very once in a while.”          (AR 982-83).
 8

 9         Plaintiff stated that she showered and dressed herself and
10   did some cooking and light cleaning, such as vacuuming and dusting.
11   (AR 983-84).     She could lift a ten-pound bag of flour, but could
12   not lift twenty pounds.        (AR 980).    She drove herself for short
13   distances, about three times a week, to the grocery store and
14   doctor’s appointments.      (AR 973-74).    Her treatment included “aqua
15   therapy,” which she said was helping.         (AR 974).
16

17         In 2018, Plaintiff testified that her symptoms had worsened.
18   (AR 996).     She currently had flu-like symptoms and fatigue, and
19   had been bedridden for three days. (AR 996-97).           She had “a lot of
20   pain” in her legs, hips, arms, neck, and back, and her hands would
21   go numb if she “use[d] them for more than 15 minutes.”            (AR 997).
22   She described the pain as being “like somebody’s stabbing you with
23   a knife in the bone in a rhythmic kind of way.”            (AR 1002).      She
24   stated that she “want[ed] to work” but “every time [she] tr[ied],”
25   she got “sick.”       (AR 997-98).      She explained that in 2016 she
26   briefly took a job in customer service but felt “flu coming on
27   again” about two weeks in.        (AR 998, 1001).      She then “ended up
28   with a heart problem” and “ultimately had to have a pacemaker put

                                            15
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 16 of 26 Page ID #:3358



 1   in.”    (AR 998, 1001).         After a week back at work, they told her
 2   “it just wasn’t working out” because she “wasn’t catching on.”                 (AR
 3   998). She then took a job as a cashier at Target but “got pneumonia
 4   for two weeks” after her second week of work, and ended up “one of
 5   the seasonal people they didn’t keep.”               (AR 998).        Plaintiff’s
 6   mother then passed away, making it difficult to function at times.
 7   (AR 997, 998).       She had maybe two good days a week, when she could
 8   “go grocery shopping and do the things [she] need[s] to do,” but
 9   she spent the rest of the week mostly lying in bed or on the couch.
10   (AR 1000).    In the eight hours from 9:00 to 5:00, she spent about
11   five or six hours lying down.           (AR 1000-01).
12

13   C.     The ALJ’s Credibility Findings
14

15          The   ALJ     found     that   Plaintiff’s   medically        determinable
16   impairments could reasonably be expected to cause the alleged
17   symptoms, but her statements concerning the intensity, persistence
18   and    limiting     effects     of    these   symptoms    were     “not   entirely
19   consistent with the medical evidence and other evidence in the
20   record for the reasons explained in th[e] decision.”                 (AR 946).
21

22          The ALJ observed that Plaintiff’s physical examinations had
23   “largely been unremarkable, with [Plaintiff] noted as being in no
24   acute distress, with a normal gait, and no significant neurological
25   deficits.”     (AR 946).       The ALJ found that Plaintiff’s diagnostic
26   tests, including x-rays and MRI exams, generally showed “nothing
27   beyond some mild abnormalities.”              (AR 947).     The ALJ noted that
28   Plaintiff’s        treatment     “consisted     primarily     of     conservative

                                              16
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 17 of 26 Page ID #:3359



 1   measures which have been reported as helpful,”             (AR 946) and that
 2   the records generally indicate that Plaintiff’s conditions were
 3   “stable” and “reflect [Plaintiff’s] report that medications allow
 4   her to be functional and ‘able to perform typical house maintenance
 5   duties, cooking, cleaning, [and] laundry’ without adverse effects.”
 6   (AR 947) (citing AR 3137; quoting AR 3161).
 7

 8         The   ALJ   also   found   that   Plaintiff    had   made   inconsistent
 9   statements and had admitted engaging in activities that suggested
10   she was not as limited as she alleged.              (AR 948).     As examples,
11   the ALJ noted that Plaintiff alleged that she spent most of her
12   time lying down, yet reported helping her son get ready for school
13   in the mornings, grocery shopping twice a week, preparing meals,
14   mopping, feeding and bathing the dog, swimming, pulling small
15   weeds, and other activities that did not involve simply lying down.
16   (AR 946, 948, 952).       The ALJ observed, based on the statements in
17   the treatment notes, that Plaintiff seemed to have stopped working
18   “simply because she was understandably busy helping her mother,
19   who was undergoing treatment for breast cancer.”            (AR 947).    After
20   Plaintiff’s mother passed away, Plaintiff “reported she was looking
21   for work”, and she “also reported she was keeping busy cleaning
22   and organizing her mother’s house to prepare it for sale and did
23   not indicate having any difficulties with these activities.”               (AR
24   947) (citing AR 3088, 3106).
25

26         The ALJ thus concluded that “while [Plaintiff] may be somewhat
27   limited and clearly not capable of functioning at the level of
28   which she was previously capable,” she was still “quite active and

                                             17
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 18 of 26 Page ID #:3360



 1   competent and routinely perform[ed] activities which suggest[ed]
 2   she   remain[ed]     physically      capable      of    meeting    the    demands   of
 3   sedentary work,” as set forth in the RFC.                  (AR 948-49).      The ALJ
 4   further explained that she “found some of [Plaintiff’s] allegations
 5   sufficiently supported by the medical evidence to warrant the
 6   establishment of some limitations beyond those set forth by medical
 7   sources,” but found “some of her allegations (i.e., that she lies
 8   down most of the day) to be insufficiently supported to warrant
 9   adoption.”       (AR 952).     The ALJ determined overall that “a limited
10   range of sedentary work is consistent with the objective medical
11   evidence    and    clinical    findings     and    reflects       those   aspects   of
12   [Plaintiff’s] allegations that are reasonably consistent with the
13   record as a whole.”       (AR 952).
14

15   D.    Analysis
16

17         As   set    forth   below,     the   ALJ’s   evaluation       of    Plaintiff’s
18   subjective       statements    and    testimony        regarding    her   functional
19   limitations was supported by specific, clear and convincing reasons
20   backed by substantial evidence in the record.                Plaintiff has failed
21   to identify any material error in the ALJ’s assessment.
22

23         First, the ALJ appropriately found that Plaintiff’s reported
24   activities       eroded      her   credibility         because     Plaintiff    made
25   inconsistent statements and had admitted engaging in activities
26   that suggested she was not as limited as alleged.                     (See AR 948).
27   As the ALJ noted, Plaintiff’s reported activities included helping
28   her son get ready for school in the mornings, grocery shopping

                                                18
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 19 of 26 Page ID #:3361



 1   twice a week, preparing meals, mopping, feeding and bathing the
 2   dog, swimming, and pulling small weeds.          (See AR 73, 78-78, 153-
 3   54, 973-74, 983-84, 1650-52) (Plaintiff’s statements about dressing
 4   herself, showering, “get[ing] [her] son off to school” in the
 5   mornings, mopping, dusting and vacuuming, feeding and bathing dog,
 6   pulling weeds, preparing meals, shopping two or three days a week,
 7   driving to grocery store and appointments); AR 1836 (2014 treatment
 8   record noting Plaintiff’s report that she “was swimming most days
 9   of the week” and was “doing well with pain and [weight] loss”); AR
10   3088: (2017 treatment record noting Plaintiff “[h]as been busy with
11   cleaning and organizing the house, getting ready to sale”); AR 3161
12   (2016 treatment record stating that “[a]lthough [Plaintiff] reports
13   high pain scores, current medication regimen allows her to be
14   functional, able to perform typical house maintenance duties,
15   cooking, cleaning, laundry”); AR 3195 (2016 treatment record noting
16   Plaintiff could “walk 4-5 blocks with no symptoms”).                 The ALJ
17   reasonably found that these activities conflicted with Plaintiff’s
18   claims of spending her days lying down due to debilitating pain.
19   (See AR 78) (“I basically have been in bed for going on two months
20   now, you know.”); AR 1000-01) (testifying that she spends most of
21   her days lying down)).
22

23         Plaintiff contends that the ALJ “failed to adequately explain
24   how these routine activities translate into the ability to perform
25   sedentary work on a full-time, competitive and sustained basis.”
26   (Joint Stip. at 9).        However, Plaintiff’s activities adequately
27   support the ALJ’s determination that Plaintiff’s conditions were
28   not   as   limiting   as   alleged.    See   Burrell,   775   F.3d   at    1137

                                           19
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 20 of 26 Page ID #:3362



 1   (“Inconsistencies between a claimant's testimony and the claimant's
 2   reported      activities      provide       a    valid      reason   for    an   adverse
 3   credibility determination.”); Ghanim, 763 F.3d at 1165 (“Engaging
 4   in daily activities that are incompatible with the severity of
 5   symptoms        alleged       can      support         an      adverse       credibility
 6   determination.”);         Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir.
 7   2012)    (“Even       where   [a     claimant’s]         activities       suggest     some
 8   difficulty functioning, they may be grounds for discrediting the
 9   claimant’s testimony to the extent that they contradict claims of
10   a totally debilitating impairment.”); Burch v. Barnhart, 400 F.3d
11   676, 680-81 (9th Cir. 2005) (claimant’s allegations of disability
12   properly discredited where claimant was able to care for her own
13   personal needs, cook, clean, shop, interact with her nephew and
14   boyfriend, and manage finances).
15

16           The     ALJ   also    appropriately           relied    on    the    fact     that
17   Plaintiff’s       treatment         “consisted        primarily      of     conservative
18   measures      which    have   been     reported        as    helpful.”        (AR   946).
19   Substantial evidence supports this finding. (See AR 2344 (“Overall
20   course = gradually improving with start of prednisone for RSD and
21   Naltrexone”; “pain has improved”); AR 2346 (“Patient responded well
22   to exercises.”); AR 2363 (“Overall course = gradually improving
23   with    start    of   prednisone      for       RSD   and   Naltrexone”;      “pain    has
24   improved”); AR 2705 (same); AR 2717 (same); AR 3137 (“Although she
25   reports high pain scores, current medication regimen allows her to
26   be functional, able to perform typical house maintenance duties,
27   cooking, cleaning and laundry, improved function and improved pain
28   interference.”); AR 3148 (“pain in joints all over is improved when

                                                 20
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 21 of 26 Page ID #:3363



 1   she   takes    her     nucyunta. . . . Doing       well   in   aquatic   therapy.
 2   [Plaintiff] states her lower back pain improves with swimming.”)).
 3   In addition, as the ALJ noted, these records typically describe
 4   Plaintiff’s fibromyalgia as “mild.”                (See AR 2344, 2363, 2694,
 5   2705,     2717).       Plaintiff’s    favorable    response     to    conservative
 6   treatment was an appropriate basis to discount the severity of her
 7   allegations.8        See Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d
 8   1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled
 9   effectively with medication are not disabling for the purpose of
10   determining eligibility for SSI benefits.”); Tommasetti, 533 F.3d
11   at 1040 (“The record reflects that Tommasetti responded favorably
12   to conservative treatment . . . . Such a response to conservative
13   treatment undermines Tommasetti’s reports regarding the disabling
14   nature of his pain.”); Crane v. Shalala, 76 F.3d 251, 254 (9th Cir.
15   1996) (“evidence suggesting that [the claimant] responded well to
16   treatment” supports an adverse credibility finding).
17

18         The     record    supports     the   ALJ’s   finding     that   Plaintiff’s
19   physical      examinations     had    “largely     been    unremarkable,     with
20   [Plaintiff] noted as being in no acute distress, with a normal
21   gait, and no significant neurological deficits.”                (AR 946; see AR
22   1712-14 (June 2015 exam, no acute distress, normal strength and
23         8   Plaintiff also claims that the ALJ failed to “cite to
     any evidence that there exists more aggressive treatment options
24
     or that the medical professionals have recommended them.” (Joint
25   Stip. at 8).     However, the ALJ did not discount Plaintiff’s
     statements based merely on her lack of more aggressive treatment,
26   but because her conservative treatment had “been reported as
     helpful,” (AR 946), improved her condition and enabled her to
27   perform household tasks, such as cooking and cleaning, “without
     adverse effects.”   (AR 947).
28

                                                21
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 22 of 26 Page ID #:3364



 1   sensory/neurological); AR 2322 (October 2013 exam, “No distress”);
 2   AR 2742 (February 2013 exam, “in no acute distress,” “alert and
 3   oriented,”    negative       straight   leg     raise,       moderately      decreased
 4   cervical and lumbar range of motion); AR 3128 (October 2016, “No
 5   apparent distress,” full strength and full range of motion without
 6   pain in most areas, intact sensory, normal gait); AR 3141 (August
 7   2016,    “Pleasant,”    normal       posture,    ambulatory,         grossly       intact
 8   sensation,    grossly    normal      strength);       AR    3150    (July    2016,   “No
 9   apparent distress,” normal gait, full strength, intact sensory);
10   AR 3160 (May 2016, no acute distress, grossly normal strength and
11   sensory); AR 3092 (July 2017, “GENERAL: Pleasant”).
12

13           The record also supports the ALJ’s finding that Plaintiff’s
14   diagnostic    tests     generally      showed    “nothing          beyond   some     mild
15   abnormalities.”        (AR    947;    see,    e.g.,    AR    2277-78,       2996    (2012
16   myocardial perfusion rest and stress test, results normal); AR 2944
17   (2011 right shoulder x-ray, normal); AR 2168, 2651, 2947 (2012
18   right hip x-rays, normal); AR 2167, 2648, 2950 (2012 right knee x-
19   rays, mild osteoarthritis and small joint effusion)); AR 2139,
20   2643, 2955 (2012 left knee x-rays, mild osteoarthritis); AR 2120,
21   2637, 2960 (2012 lumbar spine x-rays, normal); AR 1884 (2014 lumbar
22   spine x-rays, mild degenerative disc disease and mild degenerative
23   joint disease); AR 1763, 1827, 3023, 3037, 3170 (2015 and 2016 hip
24   x-rays, mild osteoarthritis); AR 1756-57, 3021-22, 3035, 3143,
25   3157, 3174-75, 3185 (2016 lumbar spine MRI, mild scoliosis and
26   degenerative disc disease); AR 3008 (2016 chest and ribs x-rays,
27   normal).
28

                                              22
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 23 of 26 Page ID #:3365



 1         The   Court   acknowledges      that   diagnostic   tests   and   other
 2   objective measures may be of little value in assessing Plaintiff’s
 3   impairments of fibromyalgia and RSD/CRPS.             As Plaintiff points
 4   out, fibromyalgia “is a disease that eludes objective evidence.”9
 5   (Joint Stip. at 6) (citing Benecke v. Barnhart, 379 F.3d 587, 594
 6   (9th Cir. 2004)).     As for RSD, “conflicting evidence in the medical
 7   record is not unusual . . . due to the transitory nature of its
 8   objective      findings   and   the    complicated    diagnostic     process
 9   involved.”10     SSR 03-2p.     Indeed, an important characteristic of
10   RSD is “that the degree of pain reported is out of proportion to
11         9   Fibromyalgia is “a rheumatic disease that causes
12   inflammation of the fibrous connective tissue components of
     muscles, tendons, ligaments, and other tissue.” Benecke, 379 F.3d
13   at 589.   Typical symptoms include “chronic pain throughout the
     body, multiple tender points, fatigue, stiffness, and a pattern of
14   sleep disturbance that can exacerbate the cycle of pain and fatigue
     associated with this disease.” Id. at 590. Those suffering from
15
     fibromyalgia have normal muscle strength, sensory functions, and
16   reflexes. Revels v. Berryhill, 874 F.3d 648, 656 (9th Cir. 2017).
     Because “there are no laboratory tests to confirm the diagnosis,”
17   fibromyalgia is assessed “entirely on the basis of patients’
     reports of pain and other symptoms.” Benecke, 379 F.3d at 590;
18   see Revels, 874 F.3d at 657 (a “diagnosis of fibromyalgia does not
     rely on X-rays or MRIs”). The Agency’s regulations urge ALJs to
19   consider “a longitudinal record whenever possible” because “the
20   symptoms of fibromyalgia ‘wax and wane,’ and . . . a person may
     have ‘bad days and good days.’” Revels, 874 F.3d at 657 (quoting
21   SSR 12-2p)).

22         10“RSDS/CRPS is a chronic pain syndrome most often resulting
     from trauma to a single extremity.      It also can result from
23   diseases, surgery, or injury affecting other parts of the
     body. . . . The most common acute clinical manifestations include
24
     complaints of intense pain and findings indicative of autonomic
25   dysfunction at the site of precipitating trauma.            Later,
     spontaneously occurring pain may be associated with abnormalities
26   in the affected region involving the skin, subcutaneous tissue,
     and bone.” SSR 03-2p. SSR 03-02p requires ALJs to adjudicate CRP
27   claims using the sequential evaluation process, “just as for any
     other impairment.”
28

                                           23
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 24 of 26 Page ID #:3366



 1   the severity of the injury sustained by the individual.”                SSR 03-
 2   2p.
 3

 4          However, these were not Plaintiff’s only severe impairments.
 5   The objective evidence, among other evidence, was relevant to
 6   assess    the   severity     of   Plaintiff’s    limitations    at   least    with
 7   respect to her other impairments, such as osteoarthritis of the
 8   knees and hips and lumbar discogenic disease with radiculopathy.
 9   (AR 942); see Rollins, 261 F.3d at 857 (“While subjective pain
10   testimony cannot be rejected on the sole ground that it is not
11   fully corroborated by objective medical evidence, the medical
12   evidence is still a relevant factor in determining the severity of
13   the claimant’s pain and its disabling effects.”); SSR 16-3p, *5
14   (“objective medical evidence is a useful indicator to help make
15   reasonable conclusions about the intensity and persistence of
16   symptoms, including the effects those symptoms may have on the
17   ability    to   perform    work-related       activities”).     Here,   the    ALJ
18   appropriately considered other longitudinal evidence contained in
19   the treatment records, as discussed above, that is relevant to
20   evaluating Plaintiff’s credibility and the severity of her symptoms
21   from     fibromyalgia      and      RSD/CRPS.      This   included      doctors’
22   observations that Plaintiff’s conservative treatment was helping
23   her, Plaintiff remained able to perform household chores and other
24   activities, she was in no apparent distress, and her fibromyalgia
25   was mild.
26

27          Aside    from   her    own    statements,    Plaintiff    supports      her
28   contention that she cannot perform full-time work by pointing to

                                              24
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 25 of 26 Page ID #:3367



 1   the opinion of Lisa Gause, a nurse practitioner, who opined that
 2   Plaintiff would be absent from work three days per month due to
 3   fibromyalgia and RSD.11     (Joint Stip. at 7-8; see AR 1742).        As the
 4   ALJ noted, Nurse Gause’s opinion could not be given controlling
 5   weight because nurse practitioners are not considered acceptable
 6   medical source under Social Security regulations.12          (AR 949).     The
 7   ALJ gave Nurse Gause’s opinion little weight because she found it
 8   was “not supported by [Gause’s] own treating notes or the other
 9   evidence of record.”        (AR 949).      Among other things, the ALJ
10   reasoned that “if Ms. Gause’s assessment were accurate, one would
11   conclude [Plaintiff] spends a majority of her day lying down, but
12   that situation is simply not borne out by the record, which
13   indicates that while [Plaintiff] may take a nap during the day,
14   she is otherwise either seated, standing or walking and performing
15   her daily activities.”         (AR 949).      These are appropriate and
16   sufficient grounds to support the ALJ’s decision not to credit the
17   limitations opined by Nurse Gause.         See 20 C.F.R. § 404.1527(c).
18

19         11  Nurse Gause also opined, among other things, that
20   Plaintiff could only sit and stand for 20 minutes at one time and
     for less than two hours total during an eight-hour workday, and
21   could rarely lift even ten pounds. (See AR 217-20, 917-20, 1739-
     42).
22
           12  Although a nurse practitioner is not deemed an
23   “acceptable medical source” under the Regulations, and thus cannot
     be given controlling weight, the opinions of such sources may be
24
     relevant to assessing a claimant’s credibility and functional
25   limitations. See Revels, 874 F.3d at 665 (ALJ erred in failing to
     credit nurse practitioner’s opinion); SSR 03-2p (“In cases
26   involving RSDS/CRPS, third-party information, including evidence
     from medical practitioners who have provided services to the
27   individual, and who may or may not be ‘acceptable medical sources,’
     is often critical in deciding the individual's credibility.”).
28

                                          25
Case 5:19-cv-00809-AS Document 19 Filed 04/30/20 Page 26 of 26 Page ID #:3368



 1         In sum, Plaintiff has failed to identify any material error
 2   in the ALJ’s assessment of Plaintiff’s subjective testimony and
 3   her functional limitations.          The ALJ’s findings and conclusions
 4   must be upheld, as they are based on adequate reasons, under all
 5   applicable standards, and supported by substantial evidence in the
 6   record.      See   Brown-Hunter,     806   F.3d    at    492   (ALJ   determines
 7   credibility, resolves conflicts in the testimony, and resolves
 8   ambiguities in the record); Lewis v. Astrue, 498 F.3d 909, 911 (9th
 9   Cir. 2007) (“[I]f evidence is susceptible of more than one rational
10   interpretation,     the   decision    of    the    ALJ    must   be   upheld”).
11   Moreover, to the extent Plaintiff suggests that the ALJ erred by
12   failing to expressly cite or discuss the standards applicable to
13   her conditions, any error is harmless because the ALJ applied the
14   correct standards, based on a thorough evaluation of the evidence,
15   appropriately taking into account the longitudinal record and the
16   particular nature of these conditions.            (See 945-52).
17

18                                    CONCLUSION
19

20         For the foregoing reasons, the decision of the Commissioner
21   is AFFIRMED.
22
           LET JUDGMENT BE ENTERED ACCORDINGLY.
23

24

25   Dated: April 30, 2020
26

27                                              ______________/s/_____________
                                                          ALKA SAGAR
28                                              UNITED STATES MAGISTRATE JUDGE

                                           26
